2010 Deutsche Bank Leveraged Finance Conference October 7, 2010 Exhibit 99-1 2 Safe Harbor Statement and Use of Non-GAAP and Pro Forma Information FORWARD LOOKING STATEMENTS 4This presentation contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Statements made in this presentation that relate to future events or the Company’s expectations, guidance, projections, estimates,intentions, goals, targets and strategies are forward looking statements.You are cautioned that all forward-looking statements are basedupon current expectations and estimates and the Company assumes no obligation to update this information.Because actual resultsmay differ materially from those expressed or implied by the forward-looking statements, the Company cautions you not to place unduereliance on these statements.For a detailed discussion of the important factors that affect the Company and that could cause actualresults to differ from those expressed or implied by the Company’s forward-looking statements, please see “Management’s Discussionand Analysis of Financial Condition and Results of Operations” and “Risk Factors” in the Company’s current and future Annual Reportson Form 10-K and Quarterly Reports on Form 10-Q. ADJUSTED EBITDA STATEMENT 4We refer to the term “Adjusted EBITDA” in various places throughout this presentation.Adjusted EBITDA, or earnings (adjusted asdescribed below) before interest, taxes, depreciation and amortization calculated on a pro forma basis as provided herein, is a materialcomponent of the significant covenants contained in our credit agreements and the indenture governing the notes and accordingly, isimportant to the Company’s liquidity and ability to borrow under its debt instruments.Adjusted EBITDA is calculated similarly under boththe credit agreements and the indenture by adding consolidated net income, income taxes, interest expense, depreciation andamortization and other non-cash expenses, income or loss attributable to discontinued operations and amounts payable pursuant to themanagement agreement with AEA Investors.In addition, consolidated net income is adjusted to exclude certain items, including non-recurring charges with respect to the closing of the acquisition of Compos-A-Tron Manufacturing, (the “Composatron Acquisition”), theclosing of the acquisition of Procell Decking Systems (the “Procell Acquisition”) and the related financing transactions, as well as certainother nonrecurring or unusual charges.Please see the Company’s December 31, 2009 10-K, which contains a detailed description ofour covenants and a thorough description of our use of Adjusted EBITDA, and the use of Adjusted EBITDA in connection with certaincalculations under the covenants, under our credit agreements and indenture. 4While the determination of appropriate adjustments in the calculation of Adjusted EBITDA is subject to interpretation under our debtagreements, management believes the adjustments are in accordance with the covenants in our credit agreements and indenture, asdiscussed above.Adjusted EBITDA should not be considered in isolation or construed as an alternative to our net income or othermeasures as determined in accordance with GAAP.In addition, other companies in our industry or across different industries maycalculate Adjusted EBITDA differently than we do, limiting its usefulness as a comparative measure.In future SEC filings, we may berequired to change our presentation of Adjusted EBITDA in order to comply with the SEC’s rules regarding the use of non-GAAP financialmeasures.In addition, you are cautioned not to place undue reliance on Adjusted EBITDA.For a reconciliation of Adjusted EBITDA tonet income, please see the Appendix to this presentation. 3 CPG Overview CPG International Overview 4Leading manufacturer of low maintenance, premium building products 4Founded in 4Headquarters in Scranton, PA 4TTM Revenue: $304mm 4TTM PF Adjusted EBITDA: $63.9mm –EBITDA margin: 21% 4Net Debt/EBITDA of 4.0x (6/10) –$65 million credit facility –$25 million term loan –$128 million Senior FRN –$150 million Senior Notes 4Acquired by AEA Investors in 2005 4 CPG is Well Positioned for Strong Growth… CPG Overview Track Record of Acquisition Integration & Cost Savings Realization Market Leading Brands in Emerging Categories Quality Products With
